POWELL, Associate Justice,
concurring in the judgment:
Defendants appeal, prior to final judgment, the district court’s denial of their claim of *169qualified immunity. See Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). Defendants are entitled to qualified immunity from civil monetary damages if their conduct did not violate the Hodges’ clearly established federal statutory or constitutional rights of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). In deciding this question, the Court may, in the exercise of its discretion, reach the merits of the underlying constitutional question at issue. See O’Bar v. Pinion, 953 F.2d 74, 80 (4th Cir.1991). I prefer not to reach them.
The Hodges contend that Defendants violated their substantive and procedural rights under the Due Process Clause of the Fourteenth Amendment. U.S. Const, amend. XIV, § 1. To rely on the Due Process Clause, the Hodges must establish a life, liberty or property interest protected by that Clause. Weller v. Department of Social Servs., 901 F.2d 387, 391 (4th Cir.1990). In this case, there are two possible sources of a constitutionally protected liberty interest: (1) the Due Process Clause itself, and (2) the statutory scheme established by Maryland to protect the rights of suspected child abusers.
For the reasons stated by the Court in Section H.B., I agree that the Hodges have not alleged a violation of a clearly established, constitutionally protected liberty interest in “familial privacy.” See Pritchett v. Alford, 973 F.2d 307, 312 (4th Cir.1992) (“In determining whether the specific right allegedly violated was ‘clearly established,’ the proper focus is not upon the right at its most general or abstract level, but at the level of its application to the specific conduct being challenged.” (citations omitted)). Nor have they alleged a violation of a clearly established, constitutionally protected liberty interest founded in Maryland law. See Hewitt v. Helms, 459 U.S. 460, 469, 103 S.Ct. 864, 870, 74 L.Ed.2d 675 (1983) (“[A] State may create a liberty interest protected by the Due Process Clause through its enactment of certain statutory or regulatory measures.”). Even assuming that the Automated Master File is a “central registry” to which Maryland’s procedural guarantees attach, see Md. Fam.Law Code Ann. § 5-715 (1993 Cum. Supp.), it is not clearly established that such procedures place “substantive limitations on official discretion” sufficient to create a liberty interest protected by the federal constitution of which a reasonable person in Defendants’ position would have known. See Olim v. Wakinekona, 461 U.S. 238, 249-51, 103 S.Ct. 1741, 1747-49, 75 L.Ed.2d 813 (1983); Edwards v. Johnston County Health Dep’t, 885 F.2d 1215, 1220 (4th Cir.1989) (noting that “mere procedural guidelines” do not create a constitutionally protected liberty interest) (citing Hewitt v. Helms, 459 U.S. at 471, 103 S.Ct. at 871).
Therefore, even assuming that Defendants’ actions infringed a constitutionally protected liberty interest, such interest was not clearly established at the time of Defendants’ conduct. As such, Defendants are entitled to qualified immunity and the Hodges’ claims for monetary relief must fail. In addition, I agree with the Court that the Hodges’ requests for declaratory and injunctive relief are moot. See ante, at 166. I thus concur in the judgment of the Court.